DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on January 31, 2022.
Claims 1 and 13 have been amended.
Claims 1-22 have been examined and are pending.

Response to Amendments
The objection to the claims is maintained as Applicants did not, in fact, amend claim 9 as examiner had suggested in the previous office action (page 2).
The rejection under 35 USC § 101 is also maintained for reasons set forth below.

Response to Arguments
Applicants appear to have disregarded the rejection of claims 1-22 as being directed to an abstract idea without significantly more. Therefore, claims 1-22 remain ineligible under 35 USC § 101.
Applicants also argued that amending claim 1 to recite that the script is "for use on the Autosys TM server" overcomes the software per se rejection, also under 35 USC § 101. Examiner respectfully disagrees and would point out that the specification's brief mentions of an Autosys TM server shed no light on whether the server is implemented in software, hardware, or a combination of software and hardware. Those of ordinary skill in the art would recognize that a server can simply be a software program.

Claim Objections
Claim 9 is objected to because of an informality. It is suggested Applicants amend the claim as follows:
-- The validation system of claim 1, wherein a box name associated with a box in which the job is contained is limited to less than 64 characters. --
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for validating a script prior to deployment of the script in an Autosys application. Under a broadest reasonable interpretation, such a system can be performed as a series of mental processes. For example, a technician can manually review separate aspects of the script, ensuring that only insert (INS), update (UPD) and delete (DEL) actions are contained in the script, and ensuring that only command (CMD) or box parameter types (BMT) are contained in the script. Should the script violate these conditions, the technician can manually flag the script as having one or more errors and prevent deployment of the script. The technician can also manually assign a project code to the script. While claim 1 recites the validations as being performed by various utilities, said 
Claim 1 recites the additional element of an Autosys TM server. However, recitation of an Autosys TM server, as in the limitation "the script for use on the Autosys TM server" does not integrate the judicial exception into a practical application as the manner in which the Autosys TM server is recited simply links use of the judicial exception to a particular technological environment or field of use. The additional element is insufficient to amount to significantly more than the judicial exception for the very same reason.
Claim 13, which recites analogous limitations, is rejected for the same reasons given for claim 1.
Claims 2 and 14 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script permits only NULL, INITIATE, COMPLETE or LOCK as status identifiers when reviewing the script using a particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 3 and 15 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script does not permit a change of the job status from COMPLETE to LOCK when reviewing the script using the particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 4 and 16 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script prevents a job from being inserted into an Autosys jobs table when a name associated with the job being inserted currently exists in the Autosys jobs table upon reviewing the script using a particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 5 and 17 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script permits use of an update action or a delete action only when the job upon which the update action or the delete action is being deployed exists and is active within the system upon reviewing the script using the particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 6 and 18 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script prevents a box from being inserted into an Autosys TM boxes table when a name associated with the box being inserted currently exists in the Autosys TM boxes table when reviewing the script using a particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 7 and 19 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script permits use of an update action or a delete action only when the box upon which 
Claims 8, 9, 20 and 21 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure that, in the script, job names and box names are limited to less than 64 characters. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 10 and 22 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure that, in the script, when a box in which the job is contained is under lock status, the job is also placed under lock status. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 11 is also ineligible under 35 U.S.C. 101 as the technician can manually ensure that, in the script, when no scheduling conditions exist, certain fields in the job must be null, while when at least one scheduling condition exists, then a particular field should not be null. This claim is not indicative of being integrated into a practical application because the claim lacks additional elements that impose a meaningful limit on the judicial exception. Similarly, the 
Claim 12 is also ineligible under 35 U.S.C. 101 as the technician can manually ensure that, in the script, when no scheduling conditions exist, certain fields in the job must be null, while when at least one scheduling condition exists, then a particular field should be active. This claim is not indicative of being integrated into a practical application because the claim lacks additional elements that impose a meaningful limit on the judicial exception. Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites "A validation system for validating a script," which appears to be implemented purely in software as no mention of underlying hardware components, such as a processor or memory, are recited for implementing the claim. Thus, such a system may be considered as only software per se, which is non-statutory. See MPEP 2106. It is suggested that Applicants amend this claim by reciting that hardware elements are used to implement the recited limitations.
Dependent claims 2-12, taken as a whole with claim 1, do not overcome the deficiency of claim 1 and, therefore, are rejected for the same reasons as claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192